                      UN ITED STA TES DISTRICT COU RT FO R TH E
                           SO U TH ERN D ISTRICT OF FLO RID A
                 Case N um ber:I7-ZO3O7-C R -M A RTIN EZ/O TA Z O -R EYE S

 UN ITED STATES O F A M ERICA ,

        Plaintiff,


 M A RIO RO D RIGU EZ,

        Dcfendant.


                 ORDER ADOPTING REPORT AND RECOM M ENDATION
                              O N CO UN SEL'S C JA V O UC H E R

       T H IS CA U SE cam e before the Courtupon the Reportand Recom m endation on Counsel's

Fifth Interim CJA V ouchersubm itted pursuantto the Crim inalJustice A ctV oucher113C .0744246

issuedbyUnitedStatesMagistrateJudgeAliciaM .Otazo-ReyesonM arch4,2019,(ECFNo.1121j.
M agistrateJudgeO tazo-lteyes,recom m endsthatthisCourt,approvethe Fifth lnterim CJA Voucher

and thatAttorney Jose-carlos Villanueva be paid a totalsum of $35,602.00. The partieswere

affordedtheopportunitytofileobjectionstotheReportandRecommendations,howevernonewere
filed.TheCourtnotesCounsel'sNoticeofNoObjectiontoM agistrate'sReportandRecommendation
LECF No.11241. Accordingly,the Courthas considered theReportand Recommendation,the
pertinentpartsoftherecord and forthereasonsstated inthe Reportofthe M agistrateJudge,and upon

independentreview ofthe file and being otherwise fully advised in the prem ises,itis

       O R D ERED AN D A D JU D GED thatunited StatesM agistrateJudgeA liciaM .Otazo-Reyes's

ReportandRecommendations(ECFNo.1121j,isherebyADOPTED and AFFIRM ED.




                                                   JO SE
                                                                $?
                                                           .M A RTIN EZ
                                                   1> 1 D STA TES D 1S RICT JU D GE
Copiesprovided to:
M agistrate Judge Otazo-Reyes
Jose-carlosV illanueva,Esq
CJA A dm inistrator
